
	
		I
		111th CONGRESS
		1st Session
		H. R. 2762
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the exception from the treatment of publicly traded partnerships as
		  corporations for partnerships with passive-type income shall not apply to
		  partnerships directly or indirectly deriving income from providing investment
		  adviser and related asset management services.
	
	
		1.Exception from treatment of
			 publicly traded partnerships as corporations not to apply to partnerships
			 directly or indirectly deriving income from providing investment adviser and
			 related asset management services
			(a)In
			 generalSection 7704(c) of
			 the Internal Revenue Code of 1986 (relating to exception for partnerships with
			 passive-type income) is amended by adding at the end the following new
			 paragraph:
				
					(4)Exception not to
				apply to partnerships providing certain investment adviser and related asset
				management servicesThis subsection shall not apply to any
				partnership which directly or indirectly has any item of income or gain
				(including capital gains or dividends), the rights to which are derived
				from—
						(A)services provided
				by any person as an investment adviser (as defined in section 202(a)(11) of the
				Investment Advisers Act of 1940, 15 U.S.C. 80b–2(a)(11)) or as a person
				associated with an investment adviser (as defined in section 202(a)(17) of the
				Investment Advisers Act of 1940, 15 U.S.C. 80b–2(a)(17)), or
						(B)asset management
				services provided by any person described in subparagraph (A) (or any related
				person) in connection with the management of assets with respect to which
				services described in subparagraph (A) were provided.
						For
				purposes of subparagraph (A), the determination as to whether services provided
				by any person were provided as an investment adviser shall be made without
				regard to whether the person is required to register as an investment adviser
				under the Investment Advisers Act of
				1940..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years of a partnership beginning on or
			 after the date of the enactment of this Act.
			
